EXHIBIT 23.1CONSENT OF STOECKLEIN LAW GROUP Stoecklein Law Group, LLP Practice Limited to Federal Securities Columbia Center Telephone:(619) 704-1310 401 W. A Street Facsimile:(619) 704-1325 Suite 1150 email:djs@slgseclaw.com San Diego, California92101 web:www.slgseclaw.com March 6, 2012 Board of Directors Voice Assist, Inc. 2 South Pointe Dr. Suite 100 Lake Forest, CA 92630 Re:Form S-8 Registration Statement; Opinion of Counsel Dear Members of the Board: We consent to the use of our opinion as an exhibit to the Form S-8 Registration Statement and to the reference to this firm in any prospectus which is incorporated by reference into and made a part of the Registration Statement. Yours Very Truly, /S/ Donald J. Stoecklein Donald J. Stoecklein For the firm Stoecklein Law Group, LLP
